108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles W. BARLOW, Plaintiff--Appellant,v.Debra Jean KELLY, Manager of Self Service Gas and GroceriesExcetra at Chenoweth's Ashland Service Station on ParsonsRoad;  BUTCH'S ASH LAND, Gilman, West Virginia;  James R.Fox;  Jory and Smith, Defendants--Appellees.
No. 96-7334.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 13, 1997.Decided:  March 19, 1997.

Charles W. Barlow, Appellant Pro Se.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint and various post-judgment motions.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Barlow v. Kelly, No. CA-96-61-2 (N.D.W.Va. July 12, 1996, Feb. 4, 1997).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED